DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, corresponding to claims 1-9, in the reply filed on December 14, 2021, is acknowledged.  Applicant also elected the following species without traverse: (S)-N-hydroxy-2(2-(4-methoxyphenyl)butanamido)thiazole-5-carboxamide and a plasticizer as a carrier.

Status of the Claims
	Claims 1-20 are pending.  Claims 10-20 are withdrawn for being directed to a non-elected invention of a method.  Claims 6, 7, and 9 are withdrawn for being directed to a non-elected carrier species.  As such, claims 1-5, and 8 are examined.

Claim Rejections - 35 USC § 112 (Prodrug)
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, and 8 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  
prodrug, analog, and derivative of the claimed compound.
The MPEP §2163 states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed by him.  In the case of chemical entities, Applicant's attention is further directed to Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 1568, 43 USPQ2d 1398 (Fed. Cir. 1997), cert. denied, 523 U.S. 1089, 118 S. Ct. 1548 (1998), which holds that an adequate written description requires a precise definition, such as by structure, formula, chemical name, or physical properties, "not a mere wish or plan for obtaining the claimed chemical invention." Eli Lilly, 119 F.3d at 1566.  Furthermore, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim.  Although the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus, if the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus. See MPEP § 2163.  While the MPEP does not define what constitutes a sufficient number of representative species, the courts have indicated what does not constitute a representative number of species to adequately describe a broad generic. For example, in In re Gostelli, the courts determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus. In re Gostelli, 872, F.2d at 1012, 10 USPQ2d at 1618.
The Federal Circuit has adopted the standard set forth in the Patent and Trademark Office (PTO) Guidelines for Examination of Patent Applications under the 35 U.S.C. 112.I "Written inter alia, "level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention" Enzo Biochem, Inc. v. Gen-Probe Inc., 296 F.3d 316, 1324-25 (Fed. Cir. 2002) (quoting Guidelines, 66 Fed. Reg. at 1106).  Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient.  MPEP §2163.  However, if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the sequence, it is “not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.”  MPEP §2163.
The instant claims are drawn to a claimed structure and prodrugs thereof.
Level of skill and knowledge in the art: The level of skill in the art is high.
Partial structure:  The claimed structure has been disclosed and example compound species that would be within the claimed structure have been disclosed.  However, as to the claimed prodrugs, no specific examples are given that would demonstrate possession of or put the public in possession of the claimed prodrugs, derivatives, and analogs of the claimed structure.  
Physical and/or chemical properties/Functional characteristics:  The compound claimed, including the prodrugs, derivatives, and analogs are compounds which are allegedly useful to treat cancer.  Although the art recognizes the above definitions the terms are not explicitly defined by 
Predictability of the Art:  It is generally accepted in the art that formation of a particular prodrug for a given compound or series of compounds is unpredictable.  
As stated by Stella et al. (Prodrugs: Challenges and Rewards, Part 1, 2007) (attached), the personnel and skills needed for a successful prodrug program “are no different from those for analog development – it takes a team.  The ideal drug is one that is active, easy to formulate, well absorbed after oral dosing, has an acceptable PK profile, and is both renally cleared and metabolized to 1-2 non-toxic metabolites that are rapidly excreted after being formed.  If a prodrug intervention is necessary, obviously this ideal scenario is not met.  The ideal prodrug, therefore, is one that readily achieves its desired goal, is non-toxic, and breaks down efficiently and quantitatively to the drug and known and safe by-products.  Like the drug discovery process, this goal is not often met” (Page 24, Paragraph 3, emphasis added).
Method of making the claimed invention: Although the Specification provides a method for making the elected compounds, no method for making a prodrug has been disclosed. 
Summary: In the instant case, Applicant has not disclosed the structure, formula, chemical name, or physical properties of the numerous prodrugs, analogs, and derivatives of the claimed compound.  Although some functional characteristics are disclosed or would be known to a person of ordinary skill in the art, in the absence of a disclosed structure, there can be no correlation between the function and structure of the claimed prodrug, derivative, and analog compounds. 
However, the MPEP states that written description for a genus (for example, the claimed prodrugs or derivatives or analogs) can be achieved by a representative number of species within a broad generic.  It is unquestionable that the claim(s) are broad and generic with respect to all 
The description requirement of the patent statue requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736, F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does “little more than outlin[e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate.”)  Accordingly, it is deemed that the specification fails to provide adequate written description for the genus of the claims and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al., (US2013/0045982), in view of Luqman, “Recent Advances in Plasticizers,” 2012,  
Wang teaches a compound that including that shown below on page 9:

    PNG
    media_image1.png
    198
    292
    media_image1.png
    Greyscale

The above compound is taught as a compound for use in treating cancer. See par.’s 74-75.  Further, the compounds can be used with a pharmaceutically acceptable carrier. See par. 47.  Further, a pharmaceutically acceptable salt can be used and the prior art teaches that a POSA can be prepared with a suitable acid by those skilled in the art. See par. 38.  The listing of salts is not limiting, but rather examples.  The use of a different salt form is not considered by the examiner to be a patentable distinction in view of the teachings of the Wang.  Excipients include PEGs, glycerin, and others. See par. 47.
Luqman teaches the use of plasticizers in pharmaceutical compositions to include: dibutyl sebacate, glycerin, triacetin, and PEGs, among those this low toxic potential. See p47.  Plasticizers are commonly used to improve the flexibility and processability of polymers.  It has benefits of increasing tensile strength, polymer melt viscosity, and improves polymer toughness and flexibility and lowers thermal processing temperatures. See also p46.
While the instant claims is directed to a specific stereoisomer of the claimed compound, a POSA would immediately envisage each form claimed from the limited number of stereoisomers of the claimed compound.  According to M.P.E.P. § 2144.09, Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious).
With respect to claims 3, the prior art teaches and renders obvious administration of a racemic form of the claimed compound, which is inclusive of the claimed stereoisomer.  Those teachings are interpreted to comprise the claimed agent.  Even if this were not the case, the limited number of stereoisomers would allow a POSA to immediately envisage the claimed permutation.  As such, it is obvious to administer the claimed agent to treat a form of cancer.  The contemplated forms for administration in the instant Specification are taught.  Further, the dosage administered is optimizable and would thus be expected to have an effect claimed. See M.P.E.P. § 2144.05.  Additionally, the instant claims are product claims.  Thus, there is no step for oral administration.  
It would have been prima facie obvious to a person of ordinary skill in the art at the time of the filing of the instant application to arrive at the claimed compound in view of Wang and Luqman.  One would be motivated to do so because Wang teaches the claimed compound and a POSA would immediately envisage a racemic form in addition to the limited stereoisomers of the same.  Further, the claimed compound is taught to be in a pharmaceutically acceptable salt form that can be created by those POSA.  Even further, the claimed compound can be used with PEGs, glycerin, and other excipients that are in fact plasticizers.  Even further, Luqman explains benefits to using plasticizers as a processing agents by providing specific benefits and advantages to using plasticizers to in the processability of pharmaceutical compositions.  As such, there is a reasonable and predictable expectation of success in arriving at a salt form a 
As such, no claim is allowed.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 9,221,773. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed compound is claimed in claim 2 of the ‘773 patent.  It appears the instantly claimed compound is listed as the eight compound in claim 2.  Although claim 8 appears to be an improper dependent claim, because claim 1 of the ‘773 patent does not provide for X to be an alkoxy.  In any event, for the reasons set forth above with respect to the patent publication of the ‘773 patent, and in view of Luqman (as set forth above), the instant claims are rejected over claim 2 of the ‘773 patent.
As such, no claim is allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED BARSKY whose telephone number is (571) 272-2795.  The examiner can normally be reached on Monday through Friday, 9:30 am - 6:00 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JARED BARSKY/Primary Examiner, Art Unit 1628